PER CURIAM.
The petition for belated appeal is denied on the merits. In order to be timely, a pleading invoking the court’s jurisdiction must be filed within the required time and merely mailing the notice within the required time period is not sufficient. Raysor v. Raysor, 706 So.2d 400 (Fla. 1st DCA 1998); Coca Cola Foods v. Cordero, 589 So.2d 961 (Fla. 1st DCA 1991). Petitioner is not entitled to rely on the “mailbox rule” because there is no showing that petitioner was an inmate at the time the notice of appeal was served. See Fla. R.App. P. 9.420(a)(2) (providing that a “document filed by a pro se inmate confined in an institution is timely filed if the inmate places the document in the hands of an institution official for mailing on or before the last day for filing”); Haag v. State, 591 So.2d 614 (Fla.1992).
PETITION DENIED.
VAN NORTWICK, THOMAS, and SWANSON, JJ., concur.